Citation Nr: 0605258	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's application to reopen a 
previously denied claim for service connection for rheumatoid 
arthritis.  The veteran subsequently relocated to Alabama, 
and his case was accordingly transferred to the Montgomery, 
Alabama RO in May 2002.  In March 2003, the veteran testified 
before the Board at a hearing that was held at the 
Montgomery, Alabama RO.  This claim was remanded for 
development in March 2004.  By a November 2005 decision, the 
RO found that new and material evidence sufficient to reopen 
the claim had been submitted, but denied the claim for 
service connection on the merits.

Although the RO found that the veteran had submitted new and 
material evidence sufficient to reopen his claim, the Board 
must independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.

2.  The claim for service connection for rheumatoid arthritis 
was previously denied in a March 1976 rating decision; the 
veteran did not appeal that decision.

3.  Evidence received since the March 1976 decision is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim.
CONCLUSION OF LAW

The March 1976 RO decision that denied service connection for 
rheumatoid arthritis is final; new and material evidence has 
not been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in March 1976, the RO denied the 
veteran's claim for service connection for rheumatoid 
arthritis.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the March 1976 decision is final 
because the veteran did not file a timely appeal from it.

The claim for entitlement to service connection for 
rheumatoid arthritis may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed his application to reopen his 
claim for rheumatoid arthritis in December 2001.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records, post-service medical records, and the veteran's own 
statements.  The RO found that while the veteran had a 
current diagnosis of rheumatoid arthritis, there was no 
evidence showing that the veteran was diagnosed with 
rheumatoid arthritis in service or that such a disorder 
manifested to a compensable degree within one year following 
his discharge from service, and the claim was denied. 

The veteran sought to reopen his claim for service connection 
in December 2001.  The Board finds that the evidence received 
is cumulative of other evidence of record and does not raise 
a reasonable possibility of substantiating the claim.

In support of his application to reopen his claim, the 
veteran submitted private medical records dated from 
September 1975 to January 2004, which demonstrate that the 
veteran received treatment for rheumatoid arthritis, but 
which do not relate this disorder to his service.  The Board 
notes that these records show that the veteran was initially 
diagnosed with gout in early 1975.  The diagnosis was revised 
to early rheumatoid arthritis in September 1975.  He has 
received regular treatment for rheumatoid arthritis since 
that time.

Newly submitted evidence also includes statements, in writing 
and in testimony, wherein the veteran alleges that his 
rheumatoid arthritis first manifested in service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted records demonstrate that the veteran 
received treatment for rheumatoid arthritis, they do not 
supply a nexus between his arthritis disorder and his 
service.  Accordingly, they do not establish a fact necessary 
to substantiate the claim, and the claim for service 
connection cannot be reopened on the basis of this evidence.  
See 38 C.F.R. § 3.156(a).  Neither may the claim be reopened 
on the basis of the statements submitted by the veteran, or 
his March 2003 testimony.  The veteran's statements are new, 
but not material.  The veteran, as a layperson without 
ostensible medical expertise, is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  While the veteran can 
describe symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to relate his 
current rheumatoid arthritis to a particular circumstance, 
such as any in-service manifestation of symptoms.  
Additionally, the veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue.

Although the veteran has submitted new evidence that was not 
before the RO in March 1976, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for rheumatoid arthritis is not reopened and the benefits 
sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in January 2002, 
March 2003, March 2004, July 2005, and September 2005; a 
rating decision in May 2002; a statement of the case in 
October 2002; and a supplemental statement of the case in 
November 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

	
ORDER

The application to reopen the claim for service connection 
for rheumatoid arthritis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


